DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 6/14/2022, with respect to §103 have been fully considered and are persuasive.  The prior art rejections of 3/16/2022 have been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 6-11, 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims of the present application are directed to a wireless communication circuitry, comprising:
a processor;
a communication path, configured to wirelessly communicate with an electronic device by using a first channel; and
a channel detection path, configured to detect at least one channel different from
the first channel to generate a detection result while the communication path is wirelessly communicating with the electronic device by using the first channel;
wherein processor determines a second channel based on the detection result, and the processor controls the communication path to switch to the second channel from the first channel to communicate with the electronic device;
wherein the channel detection path comprises:
a radio frequency (RF) circuit, configured to receive a signal;
a baseband circuit, coupled to the RF circuit, wherein the signal is sequentially processed by the RF circuit and the baseband circuit to generate a processed signal; and
a dynamic frequency selection (DFS) channel check circuit, configured to detect/monitor the at least one channel for a channel availability check (CAC) requirement to generate a second detection result according to the processed signal.

The closest prior art of Cizdziel et al. (US 2019/0246324) and Fischer et al. (US 2016/0285611) disclose everything disclosed above.
However, the prior art does not disclose:
a clear channel detection circuit, coupled to the baseband circuit, configured to detect clearness of a plurality of channels to generate a first detection result according to the processed signal; and
wherein the first detection result and the second detection result serve as the detection result of the channel detection path.
These limitations, in combination with the rest of the recited subject matter, distinguish the claims over the prior art, rendering them allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on (571) 272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        6/17/2022